DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.
	Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b).
	Claims 6, 13, and 20 are objected to for minor informalities.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:
In line 1 of claims 6, 13, and 20, “identified support user” should be revised. While it is clear this refers to the support user in the limitation “selecting a support user… wherein the selected support user is identified” in the independent claims, the same term should be used for consistency and to avoid confusion during future prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites the limitation "the multiple support users".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “multiple support users”. Claim 1 recites “a support user” and recites “a group of support users”, and claim 5 recites “the support users”. It is unclear if “the multiple support users” in claim 6 refers to the same group of support users or to a different group of support users.
Claims 13 and 20 recite the same limitations and are rejected for the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over ALKAN (US 2021/0097097 A1) in view of RATHOD (US 2018/0268072 A1).

Regarding Claim 1, ALKAN teaches a method for improved interorganizational collaboration, comprising: (“In an instant messaging (IM), group chat, or collaboration environment (“chat forum”), users can communicate using text in real-time over the Internet or another network.” Paragraph 0014. See the method in Figure 4B.)
receiving a collaboration request from a first user device; (“the query analyzer 310 can be configured to receive queries from devices (e.g., device 305). The query analyzer 310 can receive queries over a network, such as in an instant messaging (IM), collaboration, or group chat environment” Paragraph 0040. See Figure 4A step 405: a query into a messaging or collaboration application is received, which is a request for collaboration received from a first user.)
extracting at least one keyword from the request; (“the expert identifier 330 can first ascertain (e.g., using NLP techniques) relevant information (e.g., a topic and/or a set of keywords) associated with a query” Paragraph 0046. )
mapping the at least one keyword to a tag; (“the natural language processor 214 can be configured to collate expert data from a variety of sources (e.g., social media, employee work pages, universities, employers, etc.), summarize expert profiles, extract keywords from expert profiles, summarize chat logs associated with experts, extract keywords from chat logs associated with experts” Paragraph 0038. Also see Paragraph 0050. Keywords are extracted from profiles of experts and are tags of the topics the experts are associated with. “A matching algorithm (e.g., tf-idf, BM-25, Rabin-Karp, Knuth-Morris-Pratt, Naïve, Boyer-Moore, etc.) can then be applied between relevant information (e.g., a topic or set of keywords) of the query and the expert profiles” Paragraph 0048. A matching algorithm maps the keywords extracted from the text and the tags associated with candidate expert profiles.)
selecting a support user associated with the tag, (“The expert recommender 340 then selects a first ranked expert on the list.” Paragraph 0057.)
wherein the selected support user is identified from a group of support users associated with the tag using a set of rules; (“thresholds can be implemented to determine whether to include users within the pool of prospective experts” Paragraph 0049. “Upon identifying a pool of prospective experts, the expert ranker 335 ranks the experts within the pool. In embodiments, the expert ranker 335 ranks the pool of experts using a weighted formula considering one or more factors.” Paragraph 0051. The expert is identified from the pool of prospective experts using thresholds filters and then a ranking algorithm, which are discussed in Paragraphs 0049-56. A set of rules is therefore used to identify the top ranked expert that is selected from the pool.)
and sending a notification of the collaboration request to a second user device, the second user device being associated with the support user, (“In some embodiments, the chat dispatcher 350 can transmit the query to the first ranked expert in any other suitable manner (e.g., over email).” Paragraph 0061. “the query can be emailed, messaged, or otherwise communicated to the expert… Conversely, if a response is received within a predetermined time period, then a determination can be made that the expert is available.” Paragraphs 0074-75. An email or other message is a notification that is sent to the device of the expert.)
…establishing a private online communication between the first user device and the second user device. (“the chat dispatcher 350 initiates a chat window between the user and the first ranked expert. In these embodiments, the query can be automatically input into the chat window between the user and the first ranked expert. This can allow the first ranked expert to address the query in real-time with the user.” Paragraph 0060. “In embodiments, a chat window can automatically be created between the expert and the querying user with the query as an initial input.” Paragraph 0074. A chat window is a private online communication that is established between the user of the first device and the expert of the second device over a network (Paragraphs 0019-20).)
While ALKAN teaches establishing communication between a first user device and the expert user of the second device, the communication is established automatically and it is left to the expert to decide to respond. ALKAN does not explicitly teach that the private online communication is established in an instance where the collaboration request is accepted. 
	However, RATHOD, which similarly teaches connecting users with experts in an online communication (Abstract, Figure 13), teaches establishing the private online communication in an instance where the collaboration request is accepted. (“In an embodiment in the event of selection of ask expert 974 option, server module 152 of server 110 forward or notifies or displays said request to one or more selected experts or auto matched experts” Paragraph 0079. “Requestee can tap or click on accept button to accept connection request… In the event of acceptance of request of requestor by requestee, requestor is notified about acceptance of request via one or more communication modes… server module 154 establishes or starts or initiates communication session and presents one or more types of applications, interfaces, webpages including instant messenger application… display said selected application or interface or web based application to both requestor and requestee and enable them to communicate, share, collaborate with each other and converse with each other” Paragraph 0082. A private online communication, shown in Figure 12, is established in the instance that a user’s request to collaborate with an expert is accepted. Also see Paragraphs 0025 and 0083, which teach that the online communication can be established according to a schedule agreed upon by the requestor and requestee.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of connecting a user to an expert user based on query keyword mapping taught by ALKAN by incorporating the options for an expert user to accept or deny a collaboration request taught by RATHOD. Since both references teach establishing a private communication channel between a requesting user and an expert user, the combination would have yielded predictable results. Such an implementation would amount to providing the expert user with well-known buttons or other user interface options for accepting the request before being connected with the requesting user. Providing options to an expert to accept or deny a request would save both users time and would improve the flexibility of the user interface.
	
Regarding Claim 8, ALKAN teaches a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stage for improved interorganizational collaboration, the stages comprising: (Paragraph 0014, 0081; Figure 5 memory 504 and processor 502.)
	Claim 8 otherwise recites the same limitations as claim 1. Claim 8 is therefore rejected using the same reasoning described above.
	Regarding Claim 15, ALKAN teaches a system for improved interorganizational collaboration, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising (Figure 1 processor 145 and memory 155. Paragraph 0014 and 0019).
Claim 15 otherwise recites the same limitations as claim 1. Claim 15 is therefore rejected using the same reasoning described above.

Regarding Claim 2, ALKAN in view of RATHOD further teaches further comprising: receiving a denial of the collaboration request from the second user device; (ALKAN, “Determining whether the expert is available can be completed by determining whether a response is received within a predetermined time period (e.g., 5 minutes, 30 minutes, 1 hour, 1 day, etc.). If a response is not received within a predetermined time period, then a determination can be made that the expert is not available.” Paragraph 0075. Determining that the expert is not available based on the expert not responding within a time frame is equivalent to a denial of the query request made by the user and forwarded to the device of the expert. RATHOD also teaches explicit denial of a request to collaborate (Paragraph 0081; Figure 11 “reject” button 1175/1192), and combining such an option within the chat interface would have been obvious to one of ordinary skill in the art for the same reasons given in the rejection of claim 1.)
identifying an additional support user associated with the tag; sending an additional notification of the collaboration request to a third user device, the third user device being associated with the additional support user; (ALKAN, “If a determination is made that the expert is not available, then operation 460 returns to operation 455 where the query is transmitted to the next ranked expert on the list.” Paragraph 0076. Also see Paragraph 0024. If the first ranked expert denies the request, the next ranked expert is contacted using one of the communication mediums discussed in Paragraph 0074, such as the email and private chat window.)
receiving an acceptance of the collaboration request; (RATHOD, “Requestee can tap or click on accept button to accept connection request” Paragraph 0082. See the accept buttons 1175/1192 in Figure 11.)
and sending a notification of the acceptance to the first user device. (RATHOD, “In the event of acceptance of request of requestor by requestee, requestor is notified about acceptance of request via one or more communication modes” Paragraph 0082.)
It would have been further obvious in view of RATHOD that a new expert user would also have the user interface options for accepting or denying a request to collaborate. Notifying a user of the acceptance would also improve the user experience by allowing the users to connect at a later time.
Claim 9 is directed to a computer-readable medium but otherwise recites the same limitations as claim 2. Claim 9 is therefore rejected using the same reasoning described above.
Claim 16 is directed to a system but otherwise recites the same limitations as claim 2. Claim 16 is therefore rejected using the same reasoning described above.

Regarding Claim 3, ALKAN in view of RATHOD further teaches wherein the notification of the collaboration request includes a response time frame, and the denial is determined by the second user device not responding within the response time frame. (ALKAN, “Determining whether the expert is available can be completed by determining whether a response is received within a predetermined time period (e.g., 5 minutes, 30 minutes, 1 hour, 1 day, etc.). If a response is not received within a predetermined time period, then a determination can be made that the expert is not available.” Paragraph 0075. Determining that the expert is not available based on the expert not responding within a time frame is equivalent to a denial of the query request made by the user and forwarded to the device of the expert.)
Claim 10 is directed to a computer-readable medium but otherwise recites the same limitations as claim 3. Claim 10 is therefore rejected using the same reasoning described above.
Claim 17 is directed to a system but otherwise recites the same limitations as claim 3. Claim 17 is therefore rejected using the same reasoning described above.

Regarding Claim 4, ALKAN in view of RATHOD further teaches wherein the at least one keyword is extracted by comparing text in the collaboration request to a previously generated list of keywords, (ALKAN, “the relevant information of a query (topics and/or keywords) can be searched within the chat database 315 (e.g., using a matching algorithm) to identify users who have engaged in conversation about the relevant information. In other words, if a user routinely engages in a topic associated with the query, the user can be identified as a prospective expert. For example, if a query is directed to a particular mainframe computer series: “Series 2000,” the term “Series 2000” can be extracted as a relevant keyword. The chat database 315 can then be searched for the term “Series 2000” (and any other alternative language, such as “S2000”) to identify individuals who discussed the term “Series 2000”. Such users can be designated as prospective experts.” Paragraph 0050. A previously generated list of words is stored in a chat database. The keyword extracted from the query is compared to the list of keywords to find a match.)
the previously generated list having been created by analyzing data files associated with a product. (ALKAN, “the natural language processor 214 can be configured to collate expert data from a variety of sources (e.g., social media, employee work pages, universities, employers, etc.), summarize expert profiles, extract keywords from expert profiles, summarize chat logs associated with experts, extract keywords from chat logs associated with experts” Paragraph 0038. Expert profiles and chat logs from a plurality of sources are data files that are analyzed with an NLP to extract keywords that are stored in the chat database. Since the example given in Paragraph 0050 includes a name of a particular mainframe computer series, which is a product, these data files would include files that are associated with products.)
Claim 11 is directed to a computer-readable medium but otherwise recites the same limitations as claim 4. Claim 11 is therefore rejected using the same reasoning described above.
Claim 18 is directed to a system but otherwise recites the same limitations as claim 4. Claim 18 is therefore rejected using the same reasoning described above.


Claims 6-7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ALKAN (US 2021/0097097 A1) in view of RATHOD (US 2018/0268072 A1) and further in view of BMS (US 2021/0390144 A1).

Regarding Claim 5, ALKAN in view of RATHOD teaches all the limitations of claim 1, on which claim 5 depends. 
While ALKAN teaches selecting an expert based on a plurality of factors, including chat history hits (Paragraphs 0051) and RATHOD teaches manual selection of an expert based on date and time (Paragraph 0077), ALKAN in view of RATHOD does not teach wherein the set of rules is based on at least one selected from the group of: the request acceptance rate of the support users, calendar details for the support users, and a number of recently accepted requests of the support users.
However, BMS, which is similarly directed to identifying available subject matter experts based on a user query (Figures 7A-7B), teaches wherein the set of rules is based on at least one selected from the group of: the request acceptance rate of the support users, (“Another factor may include the swiftness of an SME in providing a response to a query posted by a participant. This swiftness may correspond to an ordinal value and may be measured by the AI-bot by using timers associated with when the query was posted to the SME and when the SME responded.” Paragraph 0048. The swiftness of the SME in responding to requests is equivalent to an acceptance rate.)
calendar details for the support users, (“the AI/ML engine 140 may determine an availability in response to determining a query has been raised and before sending a message to a particular SME to response to the query. Availability may be based on send an IM presence, indicated calendar availability (e.g., via a status request message sent to the meeting scheduling service 118, etc.)” Paragraphs 0092-93. Also see Paragraph 0106. Subject matter experts are removed from consideration for a collaboration request based on calendar details that indicate the expert is not available.)
and a number of recently accepted requests of the support users. (“the consulting history field 524 may comprise an identification of past conference meetings in which the AI/ML engine 140 has consulted the SME, a number of past conference meetings in which the AI/ML engine 140 has consulted the SME” Paragraph 0111. A number of past conferences in which an SME was consulted is equivalent to a number of accepted requests.) 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the selection of a subject matter expert based on a user request taught by ALKAN in view of RATHOD by selecting the expert based on the calendar availability, swiftness, and number of past responses of the expert as taught by BMS. Since both references teach determining the availability of the expert and both teach determining experts to answer a request of a user based on the keywords of the request, the combination would have yielded predictable results. As taught by BMS (Paragraphs 0023, 0041), factoring in the calendar availability, swiftness, and number of past responses improves the selection of the best subject matter expert for a user request.
Claim 12 is directed to a computer-readable medium but otherwise recites the same limitations as claim 5. Claim 12 is therefore rejected using the same reasoning described above.
Claim 19 is directed to a system but otherwise recites the same limitations as claim 5. Claim 19 is therefore rejected using the same reasoning described above.

Regarding Claim 6, ALKAN in view of RATHOD and BMS teaches all the limitations of claim 5, on which claim 6 depends.
While ALKAN teaches that a next support user is contacted if the first identified support user is determined to be unavailable, ALKAN does not explicitly teach wherein identified support user is selected based on the availability of the multiple support users.
However, BMS, which is similarly directed to identifying available subject matter experts based on a user query (Figures 7A-7B), teaches wherein identified support user is selected based on the availability of the multiple support users (“the AI-bot may check the availability of the SME(s). In some embodiments, the AI-bot may check the availability of SME(s) when determining appropriate SME(s) for potential consultation. In any event, the AI-bot may check availability of SME(s) through any possible communication channel, for example, through instant message (“TM”) presence, calendar availability, an interactive ping instant message, and/or other availability status indicators” Paragraphs 0029. Also see Paragraphs 0092-93. A plurality of candidate SMEs are considered for consultation. A candidate is removed from consideration if they are determined to not be available.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to further modify the selection of a subject matter expert based on a user request taught by ALKAN in view of RATHOD by selecting the expert based on the availability of a pool of expert candidates as taught by BMS. Since both references teach determining the availability of the expert and both teach determining experts to answer a request of a user based on the keywords of the request, the combination would have yielded predictable results. As taught by BMS (Paragraph 0023), factoring in the availability of the experts in the decision would allow the best subject matter expert to be provided to the requesting user.
Claim 13 is directed to a computer-readable medium but otherwise recites the same limitations as claim 6. Claim 13 is therefore rejected using the same reasoning described above.
Claim 20 is directed to a system but otherwise recites the same limitations as claim 6. Claim 20 is therefore rejected using the same reasoning described above.


Regarding Claim 7, ALKAN in view of RATHOD teaches all the limitations of claim 1, on which claim 7 depends.
ALKAN further teaches and the keywords are extracted from text entered… by a user. (“The query analyzer 310 can receive queries over a network, such as in an instant messaging (IM), collaboration, or group chat environment… In embodiments, the expert identifier 330 can first ascertain (e.g., using NLP techniques) relevant information (e.g., a topic and/or a set of keywords) associated with a query” Paragraphs 0040, 0046. Keywords are extracted from a textual query entered into a chat application by a user.)
While ALKAN teaches that the collaboration request is a query made in a chat management system application that includes a query analyzer and an expert identifier that perform natural language processing (Paragraphs 0040-47; Figure 3) and teaches that keywords are extracted from the text entered into the chat application, ALKAN does not explicitly teach wherein the collaboration request is received from a chatbot application on the first user device and that the keywords are extracted from text entered into the chatbot.
However, BMS, which is directed to an AI-bot that receives a query and determines an appropriate subject matter expert to answer the query, teaches wherein the collaboration request is received from a chatbot application on the first user device (“The AI-bot service 120 may comprise one or more components that are capable of instantiating an AI-bot in a conference meeting, determining when queries are made by participants in the conference meeting that may require SME consultation, sending queries to one or more SME client devices 112A-N, and posting responses to the queries (e.g., received from at least one of the SME client devices 112A-N) to the participants in the conference meeting.” Paragraph 0060. See chat application 304 in Figure 3 and a request 332B made within the chat interface. The request is made on a user device participating in a video conference.)
and that the keywords are extracted from text entered into the chatbot. (“This monitoring of speech (e.g., over an audio channel of the audio/video bridge service 124) and/or text (e.g., over a chat channel of the instant messaging service 128, etc.) in the conference meeting may be referred to herein as “listening” by the AI-bot 240 (e.g., via the AI-bot service 120, etc... the natural language processing unit 144 and/or the speech recognition engine 148 may determine combinations of words used in the query… and provide the determined information to the AI/ML engine 140 for further processing. The AI/ML engine 140 may proceed by determining whether the combination of words associated with the query… includes decision information such as particular topics, phrases, or other keywords associated with SME consultation selection.” Paragraphs 0090-91.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of extracting keywords from a query entered into a chat application and connecting a user with a subject matter expert taught by ALKAN in view of RATHOD by performing the method using an AI chatbot, as taught by BMS. Since ALKAN teaches aspects of chatbots known to a person of ordinary skill in the art, such as natural language processing, and both references teach integration of their automated systems within a messaging application environment, the combination would have yielded predictable results. Furthermore, as taught by BMS (Paragraph 0023), incorporation of an AI chatbot would improve the user experience by providing instant query assistance and implementing learning algorithms to recommend the best subject matter experts.
Claim 14 is directed to a computer-readable medium but otherwise recites the same limitations as claim 7. Claim 14 is therefore rejected using the same reasoning described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuji (US 2016/0055249 A1) teaches identification of experts of concepts based on extracting keywords from documents related to the experts. (¶ 6, 39, 60)
Langen (US 2016/0140186 A1) teaches identifying and ranking subject matter experts using resource files related to the experts. (Abstract, ¶ 28)
Swaminathan (US 2022/0058562 A1) teaches maintaining a database of service providers, including skills and rankings, including checking the availability of the providers. (Abstract, ¶ 82)
Pylant (US 11,010,810 B1) teaches identifying an expert based on a user’s situation and connecting the user to the expert in real-time. (Abstract)
Hines (US 11,042,842 B2) teaches a learning system, including identification of an expert with the capabilities to answer a question, and connecting the expert to the system. (Abstract, Fig. 3)
Vontobel (US 2021/0406444 A1) teaches a process for identifying an expert to route a user question too, including keyword extraction, generation, and tagging. (Abstract, Figs. 7-8)
Hamilton (US 2010/0070883 A1) teaches searching a database for a tag relevant to a search word and identifying an expert using the tag, and communication between a user and expert via avatars in a virtual universe. (Abstract)
Douglas (US 2018/0150571 A1) teaches a virtual assistant for analyzing an email of a user and identifying an expert that can help the user with a problem. (Abstract, Figs. 6-7)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173